Case 2:17-cv-13772-MOB-DRG ECF No. 22 filed 07/20/20                PageID.58     Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


FATMAH ALJAHMI,

       Plaintiff,
                                                      Case No. 17-13772
v.
                                                      Hon. Marianne O. Battani
ABILITY RECOVERY SERVICES, LLC,

       Defendant.

_____________________________________/


                         ORDER ADOPTING MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

       In a report and recommendation ("R & R") dated April 13, 2020, Magistrate

Judge David R. Grand recommends that the Court grant a renewed motion for default

judgment filed by Plaintiff Fatmah Aljahmi. In support of this underlying motion, Plaintiff

notes that the Clerk of the Court entered the default of Defendant Ability Recovery

Services, LLC on July 19, 2018, based on Defendant’s failure to file an answer to

Plaintiff’s complaint or otherwise defend against the claims asserted by Plaintiff in this

suit. Plaintiff therefore contends that the factual allegations of her complaint should be

deemed admitted by Defendant, and in light of these admissions, she seeks the entry of

a default judgment in her favor and against Defendant on her federal claim under the

Fair Debt Collection Practices Act, as well as her two claims brought under Michigan

law.

       As observed in the Magistrate Judge’s R & R, the Defendant firm has failed to

appear at any point in this action, and it likewise failed to file a response in opposition to
Case 2:17-cv-13772-MOB-DRG ECF No. 22 filed 07/20/20            PageID.59      Page 2 of 2



Plaintiff’s present motion. In addition, Defendant has not lodged any objections to the R

& R, and the deadline for doing so has passed. Accordingly, having reviewed the R & R

and the remainder of the record, this Court fully concurs in the Magistrate Judge’s

analysis and recommended disposition of Plaintiff’s motion.

      For these reasons, the Court ADOPTS the Magistrate Judge’s April 13, 2020

report and recommendation (Dkt. 21), and GRANTS Plaintiff’s October 2, 2019 renewed

motion for default judgment (Dkt. 19). In accordance with the recommendations in the

Magistrate Judge’s R & R, the Court will conduct an evidentiary hearing to ascertain the

amounts owed by Defendant to Plaintiff in damages, attorney fees, and costs.

      IT IS SO ORDERED.


Date: July 20, 2020                             s/Marianne O. Battani
                                                MARIANNE O. BATTANI
                                                United States District Judge




                                            2
